Seawell, J.
delivered the opinion of the Court:
From the whole complexion of the act, it is evident, that it was the fraudulent conduct of a party, the Legislature intended to punish. For this casé is connected with a case of stealing. The affair, therefore, which the Legislature intended to put down was, that of a wilful misrnarking, and we should be imputing to them a motive which nothing short of positive declaration could justify, were We to suppose they, in any case, intended to inflict a penalty upon an innocent man, who wa& acting honestly upon a total mistake as to facts.
The case of Smith v. Howard, decided by this Court, is an authority in point. Where it was held, that a purchaser of a slave brought into this State, if he was acting honestly and ignorant of that fact, was not liable to pay' the penalty.
New trial granted.